Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 10/19/22 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/22.
Information Disclosure Statement
No IDS was filed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because “said supply outlet” raises an antecedent basis issue.  If this is referring to the “at least one outlet,” then the Office recommends amending the rejected claim language to “the at least one outlet”. 
Claim 1 is rejected because “supply” in the last line of the claim is unclear.  Is this referring to the supply of product?
Claims 2 and 3 are rejected because “said assay” raises an antecedent basis issue.  Is the rejected claim language referring to the assay in claim 1, or the single-use rapid assay?
Claim 4 is rejected because “said puncture” is unclear.  Is this referring to the “puncture tip”?
Claims 7, 8, 14, 15 and 16 are rejected because it is unclear how the claim language structurally further defines the claimed assembly, which is directed to an apparatus-type of claim.  For examination purposes, the claims will be given the appropriate weight, and interpreted as intended use and/or functional claim language. 
Claim 10 is rejected because “about said supply of product” is unclear. 
Claim 11 is rejected because “said outlet” raises an antecedent basis issue.  If this is referring to the “at least one outlet,” then the Office recommends amending the rejected claim language to “the at least one outlet”. 
Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Interpretation of the examined claims
The Office asserts that terms and phrases like “adapted to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “adapted to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Charm (US 4238521) in view of Markovsky (US Pub. No. 2015/0276613).
As to claim 1, Charm discloses an in-line testing and product delivery assembly, said assembly comprising: a. a supply of product (e.g., milk) having at least one outlet (e.g., open lower end close to filter cloth 20 in fig. 1); b. a sample feed (e.g., line 24 and/or line 22) in fluid communication with said supply of product; and d. a delivery line (e.g., line including filter and/or centrifuge and/or line pointing out in fig. 1) in fluid communication with said supply outlet and having a delivery output valve (e.g., valve 28), and wherein a detection of said analyte triggers a closure of said delivery output valve, and a detection of an absence of said analyte triggers an opening of said delivery output valve to release supply through said delivery line (e.g., because the “wherein” claim language appears to claim the intended use and/or function of the valve, it is considered intended use and/or functional claim language.  Furthermore, Charm’s valve will essentially open or close because it is commonly known that valves open or close, and Charm’s valve essentially closes to allow the milk to be recycled through the line, and then opened to allow the milk to be sent to the filter.  See col. 4, line 8 et seq.). 

Regarding claim 1, while Charm discloses “samples of milk were removed periodically and were tested for penicillin. The results are shown in Table I . . . The present standard tests for penicillin only can detect to 0.01 I. .mu./ml of penicillin. The penicillin assays were carried out using the Charm Test for penicillin detection (see Cultured Dairy Products Journal, pages 24-26, May 1979)” in col. 4, line 65 to col. 5, line 45, Charm does not specifically disclose a reader to receive a sample from said sample feed and generate a test result from an assay for detecting a presence or absence of an analyte, said reader having an optical detector adapted to image at least a first transmission of light on said assay and an incubator adapted to incubate said assay.  Markovsky discloses in e.g., [0010] et seq., detecting an analyte from an assay includes aligning an optical detector in an optical path with said assay; signaling said optical detector to perform continuing image detection of said assay to generate a definitive presence or absence test result; and developing further image detection of said diagnostic test for a borderline test result. In some examples, the method may include incubating said assay in an incubation environment concurrently as said optical detector performs continuing image detection of said assay.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an optical detector (“reader”) because it would be desirable to perform continuing image detection of said assay to generate a definitive presence or absence test result; and developing further image detection of said diagnostic test for a borderline test result (e.g., [0010] of Markovsky). 
As to claims 2-4, see e.g., [0126] et seq. of Markovsky.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a puncture tip to activate the analysis. 
As to claim 5-6, see e.g., fig. 10 of Markovsky.   It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an inclined cavity with an elongated channel to accommodate different test strips.
As to claims 7-8 and 14-16, see 112 rejection above.  Also see e.g., [0011] et seq. of Markovsky. 
As to claim 9, see e.g., [0102] et seq. of Markovsky.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an autosampler to increase the number of times the sample is analyzed in a timed manner.
As to claim 10-13, see e.g., line 24 and/or line 22 of Charm for recirculation loop, and pump 26 of Charm.  As for autosampler, see claim 9 above.  As for the single use limitation, this appears to be an intended use and/or functional limitation because it does not appear to structurally further define the claimed assembly. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



12/3/2022